Title: To George Washington from Major General Lafayette, 28 July 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            dear General
            lime over Say brook ferry [Conn.] the 28 july 1778
          
          I take the opportunity of an express going from General Sullivan to your Excellency for
            to let you know how far we are advanc’d and in which situation is the detachement you
            have intrusted to my Care—I am here with General glover’s brigade, and we have all
            cross’d the River—I hope we schall be at coventry the 31st of the present—General Varnum
            and his officers having Represented to me that on account of the Scarcity of flour, but
            principally on account of the ferrys which are very frequent and troublesome, it was
            much better to take the upper Road, I have had no objection to his going that way
            because he knows the Roads and theyr advantages much better than I do in this part of
            the Continent—it is true to Say that had we been together, we would have lost at least
            two days—our men are in good spirits, not much tired for making Such a march, and will
            not want a long Rest to be fit for action. if the men were too much fatigu’d to morrow I
            could halt one day at new london, because I do’nt believe General Varnum may be at Coventry before the 1st of next month—I have Sent to day to General
            Sullivan in order of knowing his directions when I’ll arrive at Coventry which is 18
            miles from providence.
          I am very uneasy on account of Clel hamilton as I understand he was not yet arriv’d a
            few days ago—I hope some of the gentlemen of your family will be so kind as to let me
            know if they have heard from him.
          it Seems to me that the british have a good mind to defend theyr ground, and I hope we
            will have a very interesting work to perform—with the highest respect, and most tender
            affection I have the honor to be My dear General Your most obedient Servant
          
            the Marquis de lafayette
          
          
          
            I beg leave to present my compliments to your family.
          
        